
	

116 S703 IS: Ensuring Safe Housing for Our Military Act
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 703
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2019
			Mrs. Feinstein (for herself, Mr. Warner, Mr. Kaine, Ms. Harris, Mr. Blumenthal, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to address health, safety, and environmental hazards at
			 private military housing units, to prohibit the payment by members of the
			 Armed Forces of deposits or other fees relating to such housing units, and
			 for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Ensuring Safe Housing for Our Military Act.
		2.Treatment of health, safety, and environmental hazards at private military housing units
 (a)In generalSubchapter IV of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:
				
					2887.Health, safety, and environmental hazards
 (a)Common credentialsThe Secretary of Defense shall require credentials that are the same throughout the Department of Defense for all inspectors of health, safety, and environmental hazards at housing units acquired or constructed under this subchapter, including inspectors contracted by the Department.
 (b)Review and approval of mold management and pest control planNot less frequently than annually, the commander of each military installation shall review and approve the mold management plan and pest control plan for any housing unit acquired or constructed under this subchapter for members of the armed forces stationed at such military installation before such plan is implemented.
 (c)Withholding of amounts(1)After notification of a potential mold bloom, water intrusion, infestation, or any other health, safety, or environmental hazard at a housing unit acquired or constructed under this subchapter for a member of the armed forces stationed at a military installation, the commander of the military installation shall withhold payment to the landlord responsible for such unit of the basic allowance for housing received by the member (and any dependents of the member in the member's household) under section 403 of title 37 until—
 (A)a military housing official of the Department assesses the potential hazard; (B)steps have been taken by the landlord to remediate the hazard;
 (C)the military housing official determines, and submits such determination to the Secretary concerned in writing, that the steps taken to remediate the hazard have cured the hazard; and
 (D)the member agrees with the determination under subparagraph (C). (2)The Secretary of Defense shall withhold incentive fees paid to a landlord for persistent failure to remedy a health, safety, or environmental hazard, as determined by the Secretary.
 (d)Payment of relocation costs(1)A landlord responsible for a housing unit acquired or constructed under this subchapter shall pay for the reasonable relocation costs, including costs for temporary relocation, of a member of the armed forces and their family in connection with a health, safety, or environmental hazard at the unit.
 (2)In this subsection, the term reasonable relocation costs has the meaning given that term by the Secretary of Defense. (e)Payment for damaged personal propertyA landlord responsible for a housing unit acquired or constructed under this subchapter shall reimburse a tenant of the unit for any personal property damaged as a result of a health, safety, or environmental hazard.
						2888.Electronic work order system
 (a)In generalThe Secretary of Defense shall maintain an electronic work order system through which a member of the armed forces or family member of a member of the armed forces who is a tenant of a housing unit acquired or constructed under this subchapter may request work to be done on the unit and track the progress of the work.
 (b)AccessibilityThe electronic work order system under subsection (a) shall be accessible— (1)to a member of the armed forces or family member of a member of the armed forces to track a work request made through such system by such an individual;
 (2)to a military housing official of the Department of Defense or a commander of a military installation to track a work request made through such system by a member of the armed forces or family member of a member of the armed forces stationed at the military installation under the jurisdiction of that official or commander; and
 (3)to landlord responsible for a housing unit acquired or constructed under this subchapter to track a work request made through such system by a member of the armed forces or family member of a member of the armed forces living in such unit.
 (c)InformationThe system maintained under subsection (a) shall include such relevant information as the Secretary considers necessary.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Department of Defense $5,000,000 to carry out this section.
						2889.Investigation of allegations of retaliation relating to complaints
 (a)In generalThe Inspector General of the Department of Defense and the Inspector General of each military department may investigate allegations of retaliation against a member of the armed forces in connection with that member reporting a complaint relating to a housing unit acquired or constructed under this subchapter.
 (b)Submittal to CongressThe Inspector General of the Department and the Inspector General of each military department shall submit to Congress the results of any investigation conducted by that person under subsection (a)..
 (b)Landlord definedSection 2871 of such title is amended— (1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
 (2)by inserting after paragraph (6) the following new paragraph (7):  (7)The term landlord means an eligible entity or lessor who owns, manages, or is otherwise responsible for a housing unit under this subchapter..
 (c)Establishment of systemThe electronic work order system to be maintained under section 2888 of such title, as added by subsection (a), shall be—
 (1)created and tested not later than two years after the date of the enactment of this Act; and (2)implemented throughout the Department of Defense not later than three years after such date of enactment.
 (d)Clerical amendmentThe table of sections at the beginning of chapter 169 of such title is amended by adding at the end the following new items:
				2887. Health, safety, and environmental hazards.
						2888. Electronic work order system.
						2889. Investigation of allegations of retaliation relating to complaints..
			3.Clarification of pay required by members of the Armed Forces relating to private military housing
 unitsSection 2886 of title 10, United States Code, is amended by adding at the end the following new subsection:
			
 (d)Treatment of deposits and related fees(1)The prohibition on imposing supplemental payments under subsection (a) shall include a prohibition on requiring the payment of the following:
 (A)A deposit. (B)Any fee or penalty associated with ending a lease except for a fee relating to normal wear and tear.
 (2)(A)Any fee relating to normal wear and tear described in paragraph (1)(B) shall be reviewed and approved by a military housing official of the Department of Defense before being imposed.
 (B)A member of the armed forces who is subject to a fee described in subparagraph (A) may participate in the review conducted under such subparagraph and may appeal the decision made under such review..
		4.Information on legal services provided to members of the Armed Forces harmed by health, safety, or
			 environmental
			 hazards at military housing
 (a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the legal services that the Secretary may provide to members of the Armed Forces who have been harmed by a health, safety, or environmental hazard while living in military housing.
 (b)Availability of informationThe Secretary of each military department shall make the information contained in the report submitted under subsection (a) available to members of the Armed Forces on all military installations in the United States.
